DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
On page 2, lines 13-15, the specification recites, ““a coated substrate as claimed in claim 1, the dependent claims defining preferred embodiments”, however, given that claim numbers, claim limitations and claim dependencies can change during prosecution, specific claim numbers should not be recited in the specification.
On page 2, at line 16, the heading “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)” (or similar) should be inserted before the line beginning with “FIG. 1 shows”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms "high refractive index layer" and “low refractive index layer” in claim 1 are relative terms which render the claims indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although dependent claim 5 recites an absorption coefficient k and a refractive index n of a material which the “high refractive index dielectric layer (H1) comprises”, and similarly, dependent claim 6 recites an absorption coefficient k and a refractive index n of a material which the “low refractive index dielectric layer (L1) comprises”, with both claims individually depending upon claim 1, the claims nor the specification specifically define “high refractive index” and “low refractive index” as such, and given that other dependent claims include additional high or low refractive index layers other than (H1) and/or (L1), see for example, dependent claims 2-3, 13-14, etc., one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject -1, the recitation of an absorption coefficient as a dimensionless value as recited in instant claims 5 and 6 renders the claims indefinite and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 11, 15, 17, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (USPN 4,900,630.)  Suzuki discloses a coated glass plate comprising a transparent or semitransparent glass substrate 10 provided with a multilayer coating film on one side thereof, wherein the multilayer coating film is formed such that the transmittance of the coated glass plate for visible light becomes not more than 40%, preferably not more than 20%, 2O3 or TiO2 (reading upon the broadly claimed “first dielectric layer which is a high refractive index dielectric layer”), a TiN layer 12 which gives a golden appearance by reflection (reading upon the broadly claimed “second dielectric layer which is a low refractive index dielectric layer” given that it has a lower refractive index than the Cr2O3 or TiO2 base layer), and a Ti layer and/or Cr layer as a metal layer 14 directly overlying the TiN layer to further improve the golden hue of the coated glass plate from the opposite side (reading upon the claimed “single chromium-based layer” of claim 1 as well as claim 4), and preferably a metal oxide layer 16 overlying the Ti or Cr layer 14 of preferably TiO2 or CrO3 (Abstract; Col. 1, line 51-Col. 2, line 29; Col. 2, line 61-Col. 3, line 37; Examples.)  Thus, Suzuki discloses a coated substrate comprising a transparent substrate (S) coated with a stack of layers as instantly claimed, comprising in order, a first dielectric layer which is a high refractive index layer (H1), a second dielectric layer which is a low refractive index layer (L1), and a chromium-based layer (C), wherein the coated substrate has a light transmission of preferably less than 20%, encompassing the claimed at most 2%, and given the specific light transmission data points at about 5% and nearly 0%, the Examiner takes the position that Suzuki discloses the claimed invention as recited in instant claim 1 with sufficient specificity to anticipate claims 1 and 4.  
With regards to instant claims 5, 7, 9 and 11, it is noted that the layer of metal oxide 18 of TiO2 which interposes the TiN layer 12 and the glass plate 10 surface that reads upon the claimed high refractive index dielectric layer of instant claim 1 also reads upon the claimed material of (H1) as recited in instant claim 5 given that TiO2 is inherently “a material having an absorption coefficient k at a wavelength of 550 nm lower than 0.1 [at some arbitrary units], and a 
With regards to instant claim 6, it is noted that the layer of TiN reads upon the claimed low refractive index layer of instant claim 6 given that TiN is inherently “a material having an absorption coefficient k at a wavelength of 550 nm lower than 0.1 [at some arbitrary units], and a refractive index n at a wavelength of 550 nm lower than 1.9”.  
With regards to instant claim 15, Suzuki discloses that the thickness of metal layer 14 of Ti or Cr is from about 100Å to about 2000Å (i.e. about 10nm to about 200nm, encompassing the entire claimed range), wherein the “transmittance of the multilayer coating depends more on the thickness of the Ti or Cr layer 14 than on the thickness of the TiN layer 12” and thus “it is suitable to control the transmittance by varying the thickness of the Ti or Cr layer 14”; with examples specifically at about 30nm and about 40nm (Col. 3, lines 5-19; Examples); thereby anticipating instant claim 15.  
With regards to instant claim 17, Suzuki discloses that the TiN layer 12, which is equated by the Examiner to the second dielectric layer (L1), has a thickness of 100 to 2000Å (i.e. 10nm to 200nm) with a data point at 40nm such that Suzuki discloses the claimed range with sufficient specificity to anticipate instant claim 17 (Col. 3, lines 7-8; Examples; claim 8.)  
With regards to instant claim 20, layers 18 and 12 of Suzuki, which read upon the claimed first and second dielectric layers, are in direct contact with each other as shown in Fig. 3, thus anticipating instant claim 20.  
With regards to instant claim 25, Suzuki discloses a glass-side or substrate-side light reflectance (R) of at least 40% as shown in Figs. 4-6, wherein the addition of the overlying TiN layer 14 provides an important effect on the spectral reflection characteristics (Col. 6, lines 24-29) and “the coated glass plates according to the invention possess such spectral characteristics that the reflectance curve rises toward the longer wavelength side and exhibits a particularly sharp rise in the 500-700nm range of the wavelength” (Col. 2, lines 9-15; Examples); thereby anticipating instant claim 25.  
With regards to instant claim 26, although Suzuki does not specifically recite that the coated glass substrate, reading upon the instantly claimed coated substrate as discussed above, is “thermally temperable” and that “after a heat treatment the coated substrate has a light transmission of at most 2%” as instantly claimed, the Examiner takes the position that the coated glass substrate disclosed by Suzuki, comprising the same layer materials as recited in instant claim 1 and produced by a physical vapor deposition process as in the instant invention and further comprising an oxide protective layer provided over the Cr layer 14 would inherently be capable of being thermally tempered thereby reading upon the claimed “thermally temperable” and although the “after a heat treatment” limitation is considered an intended end use or future process limitation, would inherently maintain the same light transmission properties after some arbitrary heat treatment particularly given that Suzuki clearly discloses that glass plates coated with a metal or metal compound are often used for light or heat reflecting purposes, and thus anticipates the invention as broadly recited in instant claim 26 (Col. 1, lines 7-20; Col. 2, lines 21-26.)
Claims 1, 4, 5, 7, 9, 15, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schicht (USPN 7,153,595.)  Schicht discloses a transparent glass substrate 2, ZnO, TiO2, and/or Nb2O5 close to the surface of the glass (reading upon the claimed “first dielectric layer which is a high refractive index dielectric layer” as recited in instant claim 1 as well as the H1 material of instant claims 5, 7 and 9), and a nitride partial layer close to the surface of the metal that may or may not be contiguous with the metal layer (Abstract; Col. 2, line 52-Col. 3, line 17.)  Schicht discloses that the nitride partial layer of the dielectric base layer is composed of Si3N4 and/or AlN, which optionally may contain minority elements such as boron (would inherently reduce the refractive index) which are dopants of the targets (wherein the nitride partial layer reads upon the claimed “second dielectric layer which is a low refractive index dielectric layer” given that it would have a lower refractive index than the oxide partial layer having an index of  ≥2.0 made of SnO2, ZnO and/or particularly TiO2), and has a layer thickness of at least 10nm; and the oxide partial layer(s) of the dielectric base layer has/have a thickness ranging from 30 to 90nm (Col. 3, line 10-17.)  Schicht discloses that a particularly high gloss of the coated glass panes is obtained by using pure chromium (as in instant claim 4) for the metal layer having a high reflection of up to 60% in the visible range of the spectrum, wherein the coated glass has a high metallic reflection on both 2/17nm of Si3N4/35nm of Cr/6nm of Si3N4/2nm of Zr; an example comprising: glass/42nm of SnO2/8nm of ZnO/17nm of Si3N4/17nm of Cr/18.5nm of Si3N4/2nm of Zr; and an example comprising: glass/56nm of SnO2/34nm of Si3N4/35nm of Cr/6nm of Si3N4/2nm of Zr (Examples); such that Schicht discloses a coated substrate comprising a transparent substrate (S), a first dielectric layer which is a high refractive index dielectric layer (H1); a second dielectric layer which is a low refractive index dielectric layer (L1); and a single chromium-based layer (C), and given that Schicht discloses a transmission range of 2-15%, overlapping the claimed range at the 2% endpoint, with a specific data point at 2.5% after heat treatment, the Examiner takes the position that Schicht discloses the claimed invention with sufficient specificity to anticipate instant claims 1, 4, 5, 7, 9 and 26.
With regards to instant claim 15, as noted above Schicht discloses that the Cr or Cr alloy metal layer has a thickness of 15 to 50nm thereby anticipating the claimed range of 15-70nm.
With regards to instant claim 20, it is noted that the oxide partial layer of high reflective index reading upon the claimed H1 is in direct contact with the nitride partial layer reading upon the claimed L1, as in the examples, thereby anticipating instant claim 20.
With regards to instant claim 25, as noted above, Schicht discloses that the coated glass has a high metallic reflection on both sides of the glass pane with a minimum reflectance of visible light of at least 30% and an example having a glass side reflectance of 39.5% such that the Examiner takes the position that Schicht discloses the claimed invention with sufficient specificity to anticipate instant claim 25 (Example 2.)
Claims 1, 2, 4, 6, 8, 10, 12, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahieu (WO2014/001275, please refer to USPN 9,452,950 as an English translation of the WIPO document.)  Mahieu discloses a reflective opaque panel consisting of a transparent substrate coated with a stack of layers comprising, in order, at least (i) a transparent substrate, particularly a glass substrate; (ii) a first chromium layer; (iii) a dielectric layer in direct contact with the first chromium layer, wherein the dielectric layer may be formed from a stack of sublayers of materials having an absorption coefficient k at a wavelength of 550nm of lower than 0.1, and a refractive index n at a wavelength of 550nm of between 1.3 and 2.8; and (iv) a second chromium layer in direct contact with the dielectric layer; wherein the coated substrate has a glass-side light reflectance of greater than 40% (as in instant claim 25), a light transmission of less than 2% (as in instant claims 1 and 26), and is able to be used both without having undergone a heat treatment and after heat treatment (Entire document, particularly Abstract; Col. 1, line 50-Col. 2, line 65.)  Mahieu specifically discloses an example comprising a dielectric layer formed from a plurality of distinct sublayers of 30nm Si3N4/25.7nm of SiO2/30nm of Si3N4, positioned directly on a first Cr layer of 33nm thickness and overcoated with a second Cr layer of 110nm thickness, with the resulting coated glass substrate having a glass-side light reflectance of 55.1% (as recited in instant claim 25; Examples, Table IV); and given that Si3N4 has a higher refractive index than SiO2 as a low refractive index dielectric (particularly as in instant claims 6,  by Mahieu. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (USPN 4,900,630), as applied to claims 1, 4-7, 9, 11, 15, 17, 20, and 25-26 above, and in further view of Dobrowolski (Optical Properties of Films and Coatings, Handbook of Optics.)  The teachings of Suzuki are discussed in detail above and although Suzuki discloses a coated glass substrate comprising a transparent glass substrate with a reflective coating thereon formed such that the transmittance for visible light is low, preferably not more than 20%, with a golden appearance by 2 and SiO2, respectively, particularly a quarter-wave stack, can enhance the reflectance of an optical coating as evidenced by Dobrowolski (Chapter 42, particularly Sections 42.4, 42.7 and 42.16), wherein the selection of the alternating high and low refractive index materials and thicknesses thereof can tailor the optical properties including reflectance within a spectral region as shown in Figure 130 of a metallic reflector from a viewing surface as further discussed in Section 42.16.  Hence, in the absence of any clear showing of criticality or unexpected results, the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to further incorporate a non-absorbing multilayer stack or quarter-wave stack of alternating high and low refractive indices, such as alternating TiO2 and SiO2 2 or CrO3 is preferably provided over the chromium layer for protective purposes, with examples utilizing TiO2 having a thickness of about 20nm and about 40nm (Examples), and although Suzuki does not specifically disclose a last layer of materials as instantly claimed, Dobrowolski discloses that a single protective oxide layer can reduce reflectance of a metallic layer but that a protective coating of two or more layers of high and low refractive indices can provide protection as well as enhance the reflectance (see pages 42.104-42.106) and thus it would have been obvious to further provide a silicon oxide or SiO2 layer as in instant claim 23 as a low refractive index protective layer on the higher refractive index TiO2 protective coating layer taught by Suzuki in a similar thickness as disclosed by Suzuki reading upon the claimed thickness of instant claim 24 to provide protective properties as well as enhance reflectance of the coated glass as taught by prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schicht (USPN 7,153,595), as applied to claims 1, 4, 5, 7, 9, 15, 20, and 25-26 above, and in further view of Dobrowolski (Optical Properties of Films and Coatings.)  The teachings of Schicht are discussed in detail above and although Schicht discloses a coated glass substrate comprising a transparent glass substrate with a reflective multilayer coating thereon formed such that the transmission of visible light is 2-15%, and the coated glass has high reflectance, particularly a minimum reflectance of visible light of at least 30%, with layer materials and an example exhibiting a light transmittance of 2.5% and reflectance of 39.5% such that Schicht discloses the invention as instantly claimed in claims 1, 4, 5, 7, 9, 15, 20, and 25-26 with sufficient specificity to anticipate the claimed coated substrate, the Examiner alternatively takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum layer materials and layer thicknesses to provide the desired optical properties, including light transmission and glass-side reflectance based upon the intended end use of the coated glass substrate taught by Schicht, wherein given that Schicht clearly discloses a light transmission range of 2-15% thereby overlapping and/or touching the claimed range of at most 2% and thus rendering the range obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby alternatively rendering claims 1, 4, 5, 7, 9, 15, 20, and 25-26 obvious over Schicht.
Further, with regards to instant claims 2, 3, 6, 8, 10-14, 16-19, and 21-24, it is well established in the art that a non-absorbing multilayer stack of alternating layers of high and low 2 and SiO2, respectively, particularly a quarter-wave stack, can enhance the reflectance of an optical coating as evidenced by Dobrowolski (Chapter 42, particularly Sections 42.4, 42.7 and 42.16), wherein the selection of the alternating high and low refractive index materials, relative to one another given that the reflectance of an interface between two non-absorbing media layers is dependent upon the difference in refractive indices thereof as disclosed by Dobrowolski (see particularly Sections 42.6 and 42.7), and thicknesses thereof can tailor the optical properties including reflectance within a spectral region as shown in Figure 130 of a metallic reflector from a viewing surface as further discussed in Section 42.16.  Hence, in the absence of any clear showing of criticality or unexpected results, the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide additional alternating high/low refractive index dielectric partial layers in the dielectric base layer taught by Schicht and/or to further incorporate a non-absorbing multilayer stack or quarter-wave stack of alternating high and low refractive indices, such as alternating TiO2 and SiO2 layers, above and/or below the chromium layer to further enhance the reflectivity of the coated glass substrate taught by Schicht depending upon the desired reflectance and transmittance properties from the coating side and/or glass side of the coated glass based upon a particular end use of the coated glass taught by Schicht in view of the teachings of Dobrowolski, wherein when placed between the chromium layer and the substrate, the stack would read upon the claimed H1/L1 adjacent layers, H1/L1/H2 adjacent layers, H2/L2 adjacent layers, and/or H1/L1/H2/L2 adjacent layers of instant claims 1-26, and above the chromium, e.g. a silicon oxide layer placed above the protective titanium oxide layer, would read upon the claimed last layer being a protective layer of a silicon oxide of instant claims 23-24, wherein one skilled in the art would have been motivated to utilize routine prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 3, 5, 7, 9, 11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mahieu, as applied above to instant claims 1, 2, 4, 6, 8, 10, 12, 20, 25 and 26, and in further view of Dobrowolski.  The teachings of Mahieu are discussed in detail above wherein it is further noted that although Mahieu discloses that the dielectric layer may be formed from a plurality of individual layers selected from various materials having a dielectric constant between 1.3 and 2.8 which includes both “high” refractive index materials such as titanium oxides, zirconium oxides, and niobium oxides as in instant claims 5, 7, 9, 11, and 13, as well as “low” refractive index materials such as silicon oxides and aluminum oxides as in instant claims 6, 8, 10, 12, and 14, with SiO2 utilized in the examples, Mahieu does not specifically disclose a multilayer dielectric stack as instantly claimed comprising H1/L1/H2 with the high refractive index materials as instantly claimed, or more particularly, a stack of H1/L2/H2/L2 as instantly claimed.  However, it is first noted that given that Mahieu discloses a multilayer stack of alternating high and low refractive index materials in the examples, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the dielectric materials disclosed by Mahieu as either a “high” or “low” refractive dielectric layer in an alternating stack, such that the substitution of an oxide of zirconium, niobium, titanium or mixture thereof, as a high(er) refractive index layer in 2 and TiO2 known in the art as evidenced by Figure 130.  Thus, instant claims 3, 5, 7, 9, 11, 13-14, 21, and 22 would have been obvious over the teachings of Mahieu in view of Dobrowolski given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
With regards to instant claim 15, Mahieu discloses that the second chromium-based layer reading upon the claimed “single chromium-based layer” of instant claim 1 has a geometric thickness of preferably at least 50nm to 150nm (Col. 2, lines 26-35) overlapping the claimed range and thus rendering the range obvious to one having ordinary skill in the art such that the invention as recited in instant claim 15 would have been obvious over the teachings of Mahieu in view of Dobrowolski.  
With regards to instant claims 16-19, Mahieu discloses that the optical thickness of the dielectric layer is preferably at least 100nm and is preferably at most 200nm, wherein if the dielectric layer consists of a plurality of sublayers, the thickness of the dielectric layer is equal to the sum of the thicknesses of the individual layers (Col. 3, lines 7-21), thereby suggesting optical thicknesses as in instant claims 16-17 for a bi-layer H1/L1 dielectric and given that the thickness is a known result-effective variable as taught throughout Dobrowolski, and the fact that 
With regards to instant claims 23 and 24, Mahieu discloses that in certain forms or embodiments of the invention, a protective layer may be provided over the stack of layers to provide the coated panel with additional mechanical protection before heat treatment, and although Mahieu discloses that the protective layer essentially consists of carbon, as opposed to the claimed oxide or nitride compounds as recited in instant claim 23, given that it is intended to burn during the heat treatment, Mahieu also discloses that additional layer(s) may be provided above the second chromium layer such as for improving scratch resistance (Col. 3, lines 36-52), thereby suggesting that a protective layer separate from the carbon protective layer that will not burn off and will constitute the last layer of the coated substrate after heat treatment, and given that a silicon oxide layer is a known protective layer in the art as evidenced by Dobrowolski (page 42.104), particularly a SiO2 coating of about 75nm thick as in Figure 129, and that Mahieu discloses the use of silicon oxide as part of the multilayer coating stack, the claimed invention as recited in instant claims 23 and 24 would have been obvious over the teachings of Mahieu in view of Dobrowolski wherein one skilled in the art would have been motivated to utilize a prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Alternatively, claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mahieu and in further view of Dobrowolski as discussed in detail above, wherein if the claimed invention is meant to include only one single chromium-based layer and thus exclude additional chromium-based layer(s), the Examiner alternatively takes the position that it would have been obvious to one having ordinary skill in the art to substitute the first chromium-based metal layer taught by Mahieu which has a main function of reflection, as opposed to the function of opaqueness of the second chromium-based layer (Col. 3, lines 2-6 and 26-35) with an all-dielectric multilayer reflection stack as disclosed by Dobrowolski of alternating high/low refractive index materials which as known in the art, is capable of providing tailored optical properties including reflection properties in various spectral regions as well as greater hardness and/or corrosion resistance and at a reduced cost in comparison to chromium and/or other metals (Dobrowolski, Entire document, particularly pages 42.7-42.10 and 42.12-42.15; Sections 42.7-42.8, 42.13 and 42.16); and thus the claimed invention as recited in instant claims 1-26 would have been further obvious over the teachings of Mahieu in view of Dobrowolski given that it is prima facie
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 18, 2021